PEOPLES FEDERAL SAVINGS BANK
 
SPLIT DOLLAR PLAN
 
($450,000 Death Benefit)
 
Pursuant to due authorization by its Board of Directors, the undersigned,
PEOPLES FEDERAL SAVINGS BANK, a federally chartered corporation located in
Brighton, Massachusetts (the “Bank”), did constitute, establish and adopt the
following Split Dollar Plan (the “Plan”), effective March 1, 2011.  The
Participants in this Plan as of the effective date previously participated in a
split dollar plan providing a $150,000 death benefit.  The benefit hereunder
supersedes and replaces any death benefit previously provided under any other
split dollar plan.
 
The purpose of this Plan is to attract, retain, and reward eligible Employees,
by dividing the death proceeds of certain life insurance policies which are
owned by the Bank on the lives of the participating Employees with the
designated beneficiary of each insured participating Employee.  The Bank will
pay the life insurance premiums from its general assets.
 
ARTICLE 1
 
DEFINITIONS
 
Whenever used in this Plan, the following terms shall have the meanings
specified:
 
1.1  
“Bank” means Peoples Federal Savings Bank and any of its subsidiaries, parent
corporations (now in existence or hereafter formed or acquired) or affiliates
that have been selected by the Board to participate in the Plan and have adopted
the Plan as a sponsor.

 
1.2  
“Bank’s Interest” means the benefit set forth in Section 3.2.

 
1.3  
“Beneficiary” means each designated person, or the estate of a deceased
Participant, entitled to benefits, if any, upon the death of a Participant.

 
1.4  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that a Participant completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 
1.5  
“Board” means the Board of Directors of the Bank as constituted from time to
time.

 
1.6  
“Change in Control” means:

 
                    (a) There occurs a “Change in Control” of the Bank, as
defined or determined by either the Bank’s primary federal regulator or under
regulations promulgated by such regulator;
 
                    (b) As a result of, or in connection with, any merger or
other business combination, sale of assets or contested election, wherein the
persons who were non-employee directors of the Bank
                         before such transaction or event cease to constitute a
majority of the Board of Directors of the Bank or any successor to the Bank;
 

 
 

--------------------------------------------------------------------------------

 



                  (c) The Bank transfers all or substantially all of its assets
to another corporation or entity which is not an affiliate of the Bank;
 
                    (d) The Bank is merged or consolidated with another
corporation or entity and, as a result of such merger or consolidation, less
than sixty percent (60%) of the equity interest in the surviving
                          or resulting corporation is owned by the former
shareholders or depositors of the Bank; or
 
                    (e) The Bank sells or transfers more than a fifty percent
(50%) equity interest in the Bank to another person or entity which is not an
affiliate of the Bank, excluding a sale or transfer to a person
                          or persons who are employed by the Bank.
 
Notwithstanding anything in this Plan to the contrary, in no event shall the
conversion of the Bank from mutual to stock form (including, without limitation,
through the formation of a stock holding company) or the reorganization of the
Bank into the mutual holding company form of organization constitute a Change in
Control for purposes of this Plan.
 
1.7  
“Disability” means the Participant’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Participant, or by the Social Security
Administration, to be a disability rendering the Participant totally and
permanently disabled. Upon the request of the Plan Administrator, the
Participant must submit proof -to the Plan Administrator of the insurance
carrier’s or Social Security Administration’s determination.

 
1.8  
“Election to Participate” means the form required by the Plan Administrator of
an eligible Employee to indicate acceptance of participation in this Plan.

 
1.9  
“Employee” means an active employee of the Bank.

 
1.10  
“Insured” means the individual Participant whose life is insured.

 
1.11  
“Insurer” means the insurance company issuing the life insurance policy on the
life of the Insured.

 
1.12  
“Normal Retirement Age” means the Participant attaining age 65.

 
1.13  
“Normal Retirement Date” means the later of Normal Retirement Age or the date of
termination of employment for any reason other than Termination for Cause.

 
1.14  
“Participant” means an Employee (i) who is selected to participate in the Plan,
(ii) who elects to participate in the Plan, (iii) who signs an Election to
Participate and a Beneficiary Designation Form, (iv) whose signed Election to
Participate and Beneficiary Designation Form are accepted by the Plan
Administrator, (v) who commences participation in the Plan, and (vi) whose
Participation has not terminated.

 
1.15  
“Participant’s Interest” means the benefit set forth in Section 3.1.

 

 
 

--------------------------------------------------------------------------------

 

1.16  
“Policy” means the individual insurance policy or policies adopted by the Plan
Administrator for purposes of insuring a Participant’s life under this Plan.

 
1.17  
“Plan Administrator” means the plan administrator described in Article 10.

 
1.18  
 “Termination for Cause” means that the Participant’s employment with the Bank
has been or is terminated by the Board for any of the following reasons:

 
                    (a) Personal dishonesty;
 
                    (b) Incompetence;
 
                    (c) Willful misconduct;
 
                    (d) Any breach of fiduciary duty involving personal profit;
 
                    (e) Intentional failure to perform stated duties or;
 
                    (f) Willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), or final cease and desist order.
 
1.19
“Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.

 
ARTICLE 2
 
PARTICIPATION
 
2.1  
Selection by Plan Administrator. Participation in the Plan shall be limited to
those Employees of the Bank selected by the Plan Administrator, in its sole
discretion, to participate in the Plan.

 
2.2  
Enrollment Requirements. As a condition to participation, each selected Employee
shall complete, execute and return to the Plan Administrator (i) an Election to
Participate, and (ii) a Beneficiary Designation Form. In addition, the Plan
Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

 
2.3  
Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Plan Administrator, that Employee will become a
Participant, be covered by the Plan and will be eligible to receive benefits at
the time and in the manner provided hereunder, subject to the provisions of the
Plan.

 
2.4  
Termination of Participation. A Participant’s rights under this Plan shall
automatically cease and his or her participation in this Plan shall
automatically terminate upon a Termination for Cause. In the event that the Bank
decides to maintain the Policy after the Participant’s termination of
participation in the Plan, the Bank shall be the direct beneficiary of the
entire death proceeds of the Policy.

 

 
 

--------------------------------------------------------------------------------

 

2.5  
Disability. If the Participant’s employment with the Bank is terminated because
of the Participant’s Disability, the Bank shall maintain the Policy in full
force and effect and, in no event, shall the Bank amend, terminate or otherwise
abrogate the Participant’s Interest in the Policy. However, the Bank may replace
the Policy with a comparable insurance policy to cover the benefit provided
under this Plan.

 
2.6  
Participants Interest in the Policy. The Bank shall maintain the Policy in full
force and effect and in no event shall the Bank amend, terminate or otherwise
abrogate the Participant’s Interest in the Policy.  However, the Bank may
replace the Policy with a comparable insurance policy to cover the benefit under
the Plan

 
2.7  
Change in Control. If the Participant’s employment with the Bank is terminated
within twelve (12) months after a Change in Control, other than a Termination
for Cause, the Bank shall maintain the Policy in full force and effect and in no
event shall the Bank amend, terminate or otherwise abrogate the Participant’s
Interest in the Policy.  However, the Bank may replace the Policy with a
comparable insurance policy to cover the benefit provided under this Plan.

 
ARTICLE 3
 
POLICY OWNERSHIP INTERESTS
 
3.1  
Participant’s Interest. The Participant, or the Participant’s assignee, shall
have the right to designate the Beneficiary of an amount of death proceeds equal
to Four Hundred Fifty Thousand Dollars ($450,000), subject to:

 
                    (a) Forfeiture of Participant’s rights upon Termination for
Cause;
 
                    (b) Forfeiture of the Participant’s rights and interest
hereunder that the Bank may reasonably consider necessary to conform with
applicable law (including the Sarbanes-Oxley Act of 2002).
 
3.2  
Bank’s Interest. The Bank shall own the Policy and shall have the right to
exercise all incidents of ownership except that the Bank shall not sell,
surrender or transfer ownership of a Policy so long as a Participant has an
interest in the Policy as described in Section 3.1. This provision shall not
impair the right of the Bank, subject to Article 9, to terminate this Plan. With
respect to each Policy, the Bank shall be the beneficiary of the remaining death
proceeds of the Policy after the Participant’s Interest is determined according
to Section 3.1.

 
ARTICLE 4
 
PREMIUMS
 
4.1  
Premium Payment. The Bank shall pay all premiums due on all Policies.

 
4.2  
Economic Benefit. The Plan Administrator shall determine the economic benefit
attributable to any Participant based on the amount of the current term rate for
the Participant’s age multiplied by the aggregate death benefit payable to the
Participant’s Beneficiary. The “current term rate” is the minimum amount
required to be imputed under Internal Revenue Notice 2002-8, or any subsequent
applicable authority.

 

 
 

--------------------------------------------------------------------------------

 

4.3  
Imputed Income. The Bank shall impute the economic benefit to the Participant on
an annual basis, by adding the economic benefit to the Participant’s Form W-2,
or if applicable, Form 1099.

 
ARTICLE 5
 
BENEFICIARIES
 
5.1  
Beneficiary. Each Participant shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Plan to a beneficiary
upon the death of a Participant. The Beneficiary designated under this Plan may
be the same as or different from the Beneficiary designation under any other
plan of the Bank in which the Participant participates.

 
5.2  
Beneficiary Designation; Change. A Participant shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Participant’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Participant or if the Participant names a spouse as Beneficiary and the
marriage is subsequently dissolved. A Participant shall have the right to change
a Beneficiary by completing, signing and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Plan Administrator prior to the Participant’s
death.

 
5.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

 
5.4  
No Beneficiary Designation. If the Participant dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Participant,
then the Participant’s surviving spouse shall be the designated Beneficiary. If
the Participant has no surviving spouse, the benefits shall be made payable to
the personal representative of the Participant’s estate.

 
5.5  
Facility of Payment. If the Plan Administrator determines in its discretion that
a benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the Plan
Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 6
 
ASSIGNMENT
 
Any Participant may irrevocably assign without consideration all or part of such
Participant’s Interest in this Plan to any person, entity or trust. In the event
a Participant shall transfer all or part of such Participant’s Interest, then
all or part of that Participant’s Interest in this Plan shall be vested in his
or her transferee, who shall be substituted as a party hereunder, and that
Participant shall have no further interest in this Plan.
 
ARTICLE 7
 
INSURER
 
The Insurer shall be bound only by the terms of its given Policy. Any payments
the Insurer makes or actions it takes in accordance with a Policy shall fully
discharge it from all claims, suits and demands of all persons relating to that
Policy. The Insurer shall not be bound by or deemed to have notice of the
provisions of this Plan. The Insurer shall have the right to rely on the Plan
Administrator’s representations with regard to any definitions, interpretations
or Policy interests as specified under this Plan.
 
ARTICLE 8
 
CLAIMS AND REVIEW PROCEDURE
 
8.1  
Claims Procedure. A Participant or Beneficiary (“claimant”) who has not received
benefits under the Plan that he or she believes should be paid shall make a
claim for such benefits as follows:

 
 
8.1.1
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.

 
 
8.1.2
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 
 
8.1.3
Notice of Decision. If the Plan Administrator denies part or all of  the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

 
 
(a)
The specific reasons for the denial;

 
 
(b)
A reference to the specific provisions of the Plan on which the denial is based;

 

 
 

--------------------------------------------------------------------------------

 

 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 
 
(d)
An explanation of the Plan’s review procedures and the time limits applicable to
such procedures; and

 
 
(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 
8.2  
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 
 
8.2.1
Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.

 
 
8.2.2
Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 
 
8.2.3
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 
 
8.2.4
Timing of Plan Administrator’s Response. The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for
review.  If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 
 
8.2.5
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:

 
 
(a)
The specific reasons for the denial;

 
 
(b)
A reference to the specific provisions of the Plan on which the denial is based;

 

 
 

--------------------------------------------------------------------------------

 

 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 
 
(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

 
ARTICLE 9
 
AMENDMENTS AND TERMINATION
 
9.1  
Amendment or Termination of Plan. Except as otherwise provided in Sections 2.5
through 2.7, or as otherwise agreed to in writing, the Bank may amend or
terminate this Plan for all Participants or for any Participant at any time
prior to a Participant’s death. Such amendment or termination shall be by
written notice to the Participant(s). In the event that the Bank decides to
maintain the Policy after the Participant’s termination of participation in the
Plan, the Bank shall be the direct beneficiary of the entire death proceeds of
the Policy.

 
9.2  
Option to Purchase Upon Termination. If the Bank exercises the right to
terminate the Plan or a Participant’s participation in the Plan, the Bank shall
not sell, surrender or transfer ownership of a Policy without first giving a
Participant or the Participant’s transferee the option to purchase the Policy
for a period of sixty (60) days from written notice of such intention. The
purchase price shall be an amount equal to the cash surrender value of the
Policy.

 
9.3  
Waiver of Participation. A Participant may, in the Participant’s sole and
absolute discretion, waive his or her rights under the Plan at any time. Any
waiver permitted under this Section 9.3 shall be in writing and delivered to the
Plan Administrator.

 
ARTICLE 10
 
ADMINISTRATION
 
10.1  
Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose.  Members of the Plan Administrator may be Participants
under this Plan. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan.

 
10.2  
Agents. In the administration of this Plan, the Plan Administrator may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 
10.3  
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

 
 

--------------------------------------------------------------------------------

 

10.4  
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Plan Administrator
or any of its members.

 
10.5  
Information. To enable the Plan Administrator to perform its functions, the Bank
shall supply full and timely information to the Plan Administrator on all
matters relating to the Compensation of its Participants, the date and
circumstances of the retirement, Disability, death or other termination of
employment of its Participants, and such other pertinent information as the Plan
Administrator may reasonably require.

 
ARTICLE 11
 
MISCELLANEOUS
 
11.1  
Binding Effect. This Plan shall bind each Participant and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.

 
11.2  
No Guarantee of Employment. This Plan is not an employment policy or contract.
It does not give a Participant the right to remain an Employee of the Bank, nor
does it interfere with the Bank’s right to discharge a Participant. It also does
not require a Participant to remain an Employee nor interfere with a
Participant’s right to terminate employment at anytime.

 
11.3  
according to the laws of Massachusetts, except to the extent preempted by the
laws of the United States of America.

 
11.4  
Successors. The Bank shall not merge or consolidate into or with another
company, or sell substantially all of its assets to another company, firm or
person unless such succeeding or continuing company, firm or person agrees to
assume and discharge the obligations of the Bank under tills Plan. Upon the
occurrence of such event, the term “Bank” as used in this Plan shall be deemed
to refer to the successor or survivor company.

 
11.5  
Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail to the address below:

 
Peoples Federal Savings Bank
435 Market Street.
Brighton, MA 02135
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 

 
 

--------------------------------------------------------------------------------

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
 
11.6  
Entire Agreement. This Plan, along with a Participant’s Election to Participate,
Beneficiary Designation Farm and any agreement in writing between the Bank and
any Participant, constitute the entire agreement between the Bank and the
Participant as to the subject matter hereof: No rights are granted’ to the
Participant under this Plan other than those specifically set forth herein. .

 
IN WITNESS WHEREOF, the Bank executes this Plan as of the date indicated above.
 

   
PEOPLES FEDERAL SAVINGS BANK
         
By: /s/ Thomas J. Leetch
         
Title: President and Chief Executive Officer



 

 
 

--------------------------------------------------------------------------------

 

PEOPLES FEDERAL SAVINGS BANK
 
SPLIT DOLLAR PLAN
 
($450,000 Death Benefit)
 


 
LIST OF PARTICIPANTS
 
Maurice Sullivan, Jr.
 
